SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2011 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CORPORATE TAXPAYERS ID (CNPJ): 76.483.817/0001-20 PUBLICLY HELD COMPANY CVM Registration: 1431-1 SEC (CUSIP) Registration: 20441B407  Class B Preferred Shares SEC (CUSIP) Registration: 20441B308  Common Shares LATIBEX Registration 29922  Class B Preferred Shares ORDINARY SHAREHOLDERS MEETING CALL NOTICE The Shareholders of Companhia Paranaense de Energia - Copel are invited to attend the Ordinary Shareholders Meeting to be held on April 28, 2011 , at 2:30 p.m. at the Companys head office located at Rua Coronel Dulcídio, 800, Curitiba, to decide on the following agenda: To analyze, discuss and vote the 2010 Annual Management Report, the balance sheet and other financial statements related to fiscal year of 2010; To decide on the Executive Boards proposal to allocate the 2010 net income in the amount of R$987,807,577.24 - including Profit Sharing payment - and the subsequent payment to shareholders of R$281.5 million, as follows: a) dividends in the gross amount of R$81,460,210.95, as follows: R$0.28328 per common share (ON); R$1.04782 per class A preferred share (PNA); R$0.31167 per class B preferred share (PNB); and b) Interest on equity in the gross amount of R$200 million, R$85 million of which already declared and paid in advance on September 20, 2010, and the remaining R$115 million to be allocated as follows: R$0.40037 per common share (ON); R$1.15087 per class A preferred share (PNA); and R$0.44049 per class B preferred share (PNB); Amendment to the caput provision of Article 4, according to the prerogative set forth in paragraph 1 of Article 7, both of them in the Companys Bylaws, due to the conversion of PNA shares into PNB shares, as per shareholders request; To elect the members of the Board of Directors, due to the expiration of the previous term of office To elect the members of the Fiscal Council, due to the expiration of the previous term of office; and To determine the compensation of Management and Fiscal Council members. Notes: a) Documents referring to the matters to be discussed at the Ordinary Shareholders Meeting, in addition to the Manual for Attendance in Meetings, are available for shareholders consultation at the Companys headquarters; and b) Powers-of-attorney for the Ordinary Shareholders Meeting should be filed with the Shareholders Section of the Financial, IR and Attendance Control Department at the Companys head office, at Rua Coronel Dulcídio, 800, 3º andar, Curitiba, at least forty-eight hours prior to the meeting ; c) Pursuant to CVM Rule 282, as of June 26, 1998, the minimum attendance of the voting capital necessary to request multiple vote to elect the members of the Board of Directors is 5% (five per cent). Curitiba, March 24, 2011 Maurício Schulman Chairman of the Board of Directors SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 29, 20 11 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
